DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority based on a parent application filed at the United States Patent and Trademark Office on 06/30/2015.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claims 10, 15 and 21 are directed to methods, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 10 recites a method for conducting general business interactions of inventory management through directing shipment to a customer by processing customer data transfer jobs, providing data transfer devices and shipping said data transfer devices to said customer based on displayed address information.  Specifically, the claims recite:
A method, comprising: receiving, by one or more computers of a service provider, … an amount of data to be imported from the customer location to the service provider; provisioning a quantity of data transfer devices based on the customer data import job, wherein said provisioning comprises, for each of the quantity of data transfer devices: installing security information on the provisioned data transfer device, wherein the security information is usable to protect customer data stored on the data transfer device, and directing display of a shipping address for the customer location on an electronic display of an enclosure of the data transfer device; and for each of the quantity of data transfer devices, directing shipment to the customer according to the shipping address displayed on the electronic display of the enclosure of the data transfer device, … and wherein the data transfer device is configured for installation on a network at the customer location in the enclosure.  
These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for inventory management through directing shipment to a customer which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 10 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as a computer, data transfer device, electronic display and a network) in claim 10 to perform the functions of receiving, imported, provisioning, installing, directing display [displaying], directing shipment [shipping] and configured for installation as claim 10 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a computer, data transfer device, electronic display and a network merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the computer, data transfer device, electronic display and a network performs the steps or functions of business relations for inventory management through directing shipment to a customer.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as a computer, data transfer device, electronic display and a network) performing the functions of receiving, imported, provisioning, installing, directing display [displaying], directing shipment [shipping] and configured for installation that correspond to acts required to carry out the abstract idea (MPEP 2106.05(f) and (h)).  The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional element of using a computer, data transfer device, electronic display and a network to perform the steps of receiving, imported, provisioning, installing, directing display [displaying], directing shipment [shipping] and configured for installation amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions through business relations for inventory management through directing shipment to a customer.  As discussed above, taking the claim elements separately, a computer, data transfer device, electronic display and a network performs the steps or functions of business relations for inventory management through directing shipment to a customer. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions through business relations for inventory management through directing shipment to a customer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Independent claim 15 describes a method performing the functions of receiving a shipment, configured to store data [storing], configured to display [displaying], connecting, loading, changing and shipping relating to inventory management through shipping the data transfer device without additional elements beyond generic computer components such as a data transfer device, electronic display, storage medium and a network that provide significantly more than the abstract idea of commercial interactions through business relations for inventory management through shipping the data transfer device as noted above regarding claim 10.  Therefore, this independent claim is also not patent eligible.
Independent claim 21 describes a method performing the functions of receiving, specifying, provisioning, connecting, installing, protecting, storing, loading, directing display [displaying] and directing shipment [shipping] relating to inventory management through directing shipment to the customer-specified location without additional elements beyond generic computer components such as  computers, data transfer device, electronic display and a network that provide significantly more than the abstract idea of commercial interactions through business relations for inventory management through directing shipment to the customer-specified location as noted above regarding claim 10.  Therefore, this independent claim is also not patent eligible.
Dependent claims 11-14, 16-20 and 22-29 further describe the abstract idea of commercial interactions through business relations for inventory management through directing shipment to a customer. These dependent claims do not include additional elements to perform their respective functions of directing, receiving, instructing, displaying, rerouting, sending, routing, connecting, reading, decrypting, transferring, preparing, wiping, updating, authenticating, encoding, determining, directing shipment [shipping], provisioning, deleting, overwriting, discovering, validating, executing and obtaining beyond the generic computer components of a data transfer device, electronic display, wireless network, sensors and customer computing device and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claims 10, 15 or 21 also renders dependent claims 11-14, 16-20 and 22-29 as not patent eligible.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Calder et al. (US Patent Application Publication 2015/0350316 A1) and in view of Goodall et al. (US Patent Application Publication 2015/0324745 A1).
Regarding Claim 10, Calder teaches:
A method, comprising: 
receiving, by one or more computers of a service provider, a request for a customer data import job, wherein the request specifies a customer location and an amount of data to be imported from the customer location to the service provider (See Calder ¶ [0029] - describes a system for data transfer comprising a customer request for data import sent to a data storage service, [0032] - describes the system using the customer’s location,  [0087] - describes the system aligning data storage resources to accommodate the size of data transfer [amount of data] needed to execute the data import [or export] job); 
provisioning a quantity of data transfer devices based on the customer data import job, wherein said provisioning comprises, for each of the quantity of data transfer devices (See Calder ¶ [0087] - describes the system determining a number of storage devices to provide to accommodate the size of data transfer [amount of data] needed to execute the data import [or export] job): 
installing security information on the provisioned data transfer device, wherein the security information is usable to protect customer data stored on the data transfer device (See Calder ¶ [0040-0041] - describes the system protecting storage medium for data import or export and [0089] - describes the system installing a security object [encryption key] on the storage mediums used to transfer data), and 
… for the customer location … of the data transfer device (See Calder ¶ [0089] - describes the system using address information to identify customer locations for shipping data storage devices); and 
for each of the quantity of data transfer devices, directing shipment to the customer … of the data transfer device, … for the data transfer device (See Calder ¶ [0087-0088] - describes the system determining how many data storage devices are needed depending on the size of a data transfer job and shipping said storage devices to a known customer location), and wherein the data transfer device is configured for installation on a network at the customer location (See Calder ¶ [0062] - describes customer infrastructure as comprising various types of networks and [0097] - describes the system connecting the storage medium with the transferred files to customer infrastructure)…
While Calder teaches a system for physically shipping data in packages between locations as directed by a customer of a data import or export job, Calder does not explicitly teach directing display of a shipping address …on an electronic display of an enclosure … according to the shipping address displayed on the electronic display of the enclosure …, wherein the enclosure provides a self-contained shipping unit … in the enclosure.  This is taught by Goodall, (See Goodall ¶ [0046] - describes a vendor or customer address being presented on a display that is controlled by circuitry and attached on the outside of a package to be shipped, as shown in Figs. 2A and 2B by elements 200, 202 and 204 and [0066] - describes a memory device stored in or on the transport container).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with updatable shipping labels in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.
Regarding Claim 11, modified Calder teaches:
The method as recited in claim 10, 2wherein for a given data transfer device said directing shipment to the customer comprises directing a common carrier to ship the given data transfer device to the customer; and 
wherein the method further comprises: 
receiving, from the common carrier, a code for the shipment that is particular to the common carrier (See Calder ¶ [0091-0092] - describes the system shipping data storage devices to a customer through a carrier using a tracking number);
While Calder teaches a system for physically shipping data in packages between locations as directed by a customer of a data import or export job with carrier and tracking information, Calder does not explicitly teach: and 
instructing the given data transfer device to display the common carrier code via the electronic display of the given data transfer device.  This is taught by Goodall, (See Goodall ¶ [0046] - describes an electronic display on a shipping package comprising an identification of a specific carrier, as shown in Figs. 2A and 2B by elements 200, 202 and 204).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with updatable shipping labels in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.
Regarding Claim 12, modified Calder teaches:
The method as recited in claim 10, the method further comprising: 
said directing shipment of a given one of the data transfer devices to the customer, of the data transfer device… or sending an electronic message to the customer (See Calder as noted above regarding claim 10, ¶ [0103] - describes the system notifying a customer about a particular condition of their package and [0119] - describes the system notifying a customer through email)
While Calder teaches a system for physically shipping data in packages between locations as directed by a customer of a data import or export job with carrier and tracking information as well as detecting the state of said shipment, Calder does not explicitly teach: receiving, via wireless network and subsequent to…sensor data obtained from one or more sensors; and 
based at least in part on the sensor data, rerouting the data transfer device.  This is taught by Goodall, (See Goodall ¶ [0055-0058] - describes the system using sensor data to communicate various conditions of a shipping package to a remote location [customer] and [0068] - describes the system rerouting a package if the criterion for damage has been met and assigning responsibility for said damage to a carrier that was handling said package at the time said damage was detected).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with sensors that can relay package state information to a stakeholder of said package in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.
Regarding Claim 13, modified Calder teaches:
The method as recited in claim 10, the method further comprising: 
subsequent to said directing shipment of a given one of the data transfer devices to the customer, and prior to receiving the data transfer device back at the service provider,
sending, via wireless network, updated shipping address information to the given data transfer device (See Calder ¶ [0089] - describes the system using various parameters to ship data storage devices including package information and addresses and [0123] - describes the system updating package information of a data transfer job, when said package is already in a shipped state); and 
While Calder teaches a system for physically shipping data in packages between locations as directed by a customer of a data import or export job with carrier and tracking information as well as detecting the state of said shipment, Calder does not explicitly teach: instructing the data transfer device to display the updated shipping address information via the electronic display of the enclosure of the data transfer device such that the data transfer device is routed to the updated shipping address wherein the updated shipping address comprises another customer location.  This is taught by Goodall, (See Goodall ¶ [0054] - describes the system updating an electronic shipping label of a package to a show a first or second destination address and rerouting said package based on the address currently shown as the destination address).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with updatable shipping labels in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.
Regarding Claim 14, modified Calder teaches:
The method as recited in claim 10, the method further comprising: subsequent to said directing shipment to the customer according to the shipping address 
receiving the given data transfer devices at the service provider (See Calder ¶ [0088-0090] - describes the system shipping said storage devices to a known customer location); 
connecting the given data transfer device to a storage service of the service provider (See Calder ¶ [0041] - describes the system attaching an encrypted storage medium to a virtual machine at a storage service to copy information onto said storage medium); reading, decrypting, and transferring customer data from the given transfer device to a storage service of the service provider (See Calder ¶ [0039] - describes the system receiving the storage medium comprising encrypted customer data at a storage service provider, wherein said storage medium is decrypted to verify the integrity of said storage and a data transfer process is executed); and 
preparing the given data transfer device for re-use, preparing comprising wiping the customer data and security information from the given data transfer device (See Calder ¶ [0102] - describes the system deleting a data transfer job if a drive [data transfer device] completed said data transfer with errors, wherein a customer may perform repair actions or create a new data transfer job to address said errors [re-using said data transfer device] and [0131] - describes the storage medium corresponding to a data transfer manifest, wherein said manifest comprises security objects, thereby showing deletion of security information as said security information is part of each data transfer job).
While Calder teaches a system for physically shipping data in packages between locations as directed by a customer of a data import or export job, Calder does not explicitly teach displayed on the electronic display of the enclosure.  This is taught by Goodall, (See Goodall ¶ [0046] - describes a vendor or customer address being presented on a display that is controlled by circuitry and attached on the outside of a package to be shipped, as shown in Figs. 2A and 2B by elements 200, 202 and 204).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with updatable shipping labels in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.
Regarding Claim 24, modified Calder teaches:
The method as recited in claim 10, wherein said provisioning further comprises, for one or more of the quantity of data transfer devices: 
wiping data from the one or more data transfer devices, comprising deleting or overwriting customer data or security information to prepare the one or more data transfer devices for reuse (See Calder ¶ [0102] - describes the system deleting a data transfer job if a drive [data transfer device] completed said data transfer with errors, wherein a customer may perform repair actions or create a new data transfer job to address said errors [re-using said data transfer device] and [0131] - describes the storage medium corresponding to a data transfer manifest, wherein said manifest comprises security objects, thereby showing deletion of security information as said security information is part of each data transfer job).

Claims 15-17, 19-23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Calder et al. (US Patent Application Publication 2015/0350316 A1), in view of Goodall et al. (US Patent Application Publication 2015/0324745 A1) and Throckmorton et al. (US Patent Application Publication 2006/0064709 A1).
Regarding Claim 15, Calder teaches:
A method, comprising: 
subsequent to receiving a shipment of a data transfer device, wherein the data transfer device comprises: 
connecting the data transfer device to a network; 
loading data onto the data transfer device via the network (See Calder ¶ [0041] - describes the system attaching an encrypted storage medium to a virtual machine at a storage service to copy information onto said storage medium and [0058] - describes the system communicating between devices over wired or wireless networks); and 
shipping the data transfer device (See Calder ¶ [0087-0089] - describes the system shipping said storage devices to a known customer location).
While Calder teaches a system for physically shipping data in packages between locations as directed by a customer of a data import or export job, Calder does not explicitly teach an enclosure having an electronic display and a storage medium configured to store data inside the enclosure, and wherein the electronic display is configured to display a shipping address … changing the electronic display to a next shipping destination … according to the shipping address displayed on the electronic display of the enclosure …, wherein the enclosure provides a self-contained shipping unit … in the enclosure.  This is taught by Goodall, (See Goodall ¶ [0046] - describes a vendor or customer address being presented on a display that is controlled by circuitry and attached on the outside of a package to be shipped, as shown in Figs. 2A and 2B by elements 200, 202 and 204, [0054] - describes the system updating an electronic shipping label of a package to a show a first or second destination address and rerouting said package based on the address currently shown as the destination address and [0066] - describes a memory device stored in or on the transport container).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with updatable shipping labels in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.
While Calder teaches a system for physically shipping data in packages comprising data transfer devices between locations and connecting said data transfer devices to networks to either upload or download said data, Calder nor Goodall do not explicitly teach that said connection is through the enclosure [of the data transfer device package/ container].  This is taught by Throckmorton (See Throckmorton ¶ [0058] - describes system for housing data storage devices with wire/ cord passage ways through a wall of said housing and [0067] - describes the system being used to upload data).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a direct connection to a data transfer device through a protective housing used to ship said data transfer device in a system that ships data transfer devices, thereby increasing the accuracy and the efficiency of the system.
Regarding Claim 16, modified Calder teaches:
The method of claim 15, the method further comprising: 
receiving, by the data transfer device via wireless network, updated shipping address information (See Calder ¶ [0123] - describes the system updating package information of a data transfer job, when said package is already in a shipped state and [0089] - describes the system using various parameters to ship data storage devices including package information and addresses); and  
While Calder teaches a system for physically shipping data in packages between locations as directed by a customer of a data import or export job with carrier and tracking information as well as detecting the state of said shipment, Calder does not explicitly teach: 4displaying the updated shipping address information via the electronic display of the enclosure of the data transfer device such that the data transfer device is rerouted to the updated shipping address.  This is taught by Goodall, (See Goodall ¶ [0054] - describes the system updating an electronic shipping label of a package to a show a first or second destination address and rerouting said package based on the address currently shown as the destination address).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with updatable shipping labels in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.
Regarding Claim 17, modified Calder teaches:
The method of claim 16, 
wherein the updated shipping information is authenticated against a security certificate provided with the shipping information (See Calder ¶ [0089] - describes the system updating multiple parameters for a data transfer job, including security objects, encryption keys as well as addresses and package information, which are types of shipping information), and 
wherein the method further comprises instructing, when the updated shipping information fails authentication against the security certificate, a warning message (See Calder ¶ [0076] - describes the system using authentication certificates to secure access to stored data, [0089-0090] - describes the system validating data transfer jobs with parameters including address information and encryption keys [security], [0094] - describes the system recognizing a failed data transfer job due to a change in a storage account key and [0109] - describes the system issuing warning messages due to errors or other failures).
While Calder teaches a system for physically shipping data in packages between locations as directed by a customer of a data import or export job, Calder does not explicitly teach the electronic display to displays.  This is taught by Goodall, (See Goodall ¶ [0046] - describes shipping information and notifications [warnings] being presented on a display that is controlled by circuitry and attached on the outside of a package to be shipped, as shown in Figs. 2A and 2B by elements 200, 202 and 204).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with updatable shipping labels in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.
Regarding Claim 19, modified Calder teaches:
The method of claim 15, wherein when the next shipping destination is a service provider that serves as a destination for the data (See Calder ¶ [0088] - describes the system shipping data storage devices to a storage service provider),
While modified Calder teaches shipping a data storage device to a service provider, modified Calder does not explicitly teach the data transfer device is configured to encode a corresponding displayed shipping address and display the encoded shipping address such that the shipping address is obfuscated.  This is taught by Goodall, (See Goodall ¶ [0046-0047] - describes shipping information and notifications [warnings] being presented on a display that is controlled by circuitry and attached on the outside of a package to be shipped, wherein said shipping information includes one or multiple shipping addresses and [0058] - describes the system presenting the label information as encoded into various types of machine readable code, thereby obfuscating said label information to a human reader).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate obscured shipping labels in a system that ships sensitive packages, thereby increasing the accuracy, efficiency and security of said package shipping system.
Regarding Claim 20, modified Calder teaches:
The method of claim 15, wherein the method further comprises: 
determining progress of the data transfer device connection and data transfer; and displaying an indication of the progress (See Calder ¶ [0098] - describes the system displaying the progress status of a data transfer job to service administrators or customers of said data transfer job).
While Calder teaches a system for displaying a status of a data transfer job, Calder does not explicitly teach via the electronic display of the data transfer device.  This is taught by Goodall, (See Goodall ¶ [0046] - describes a vendor or customer address being presented on a display that is controlled by circuitry and attached on the outside of a package to be shipped, as shown in Figs. 2A and 2B by elements 200, 202 and 204 and [0066] - describes a memory device stored in or on the transport container).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with updatable shipping labels in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.
Regarding Claim 21, Calder teaches:
A method, comprising: 
receiving, by one or more computers of a service provider, a request for a customer data export job, wherein the request specifies customer data to be exported from a data storage service of the service provider (See Calder ¶ [0029-0030] - describes a system for data transfer comprising data import and export jobs and [0035] - describes a storage service provider identifying particular customer data [file] to export);  
5provisioning one or more data transfer devices based on the customer data export job, wherein said provisioning comprises, for each of the one or more data transfer devices (See Calder ¶ [0087] - describes the system determining a number of storage devices to provide to accommodate the size of data transfer [amount of data] needed to execute the data import [or export] job):
connecting the data transfer device to a network (See Calder ¶ [0041] - describes the system attaching an encrypted storage medium to a virtual machine at a storage service to copy information onto said storage medium); 
installing security information on the provisioned data transfer device, wherein the security information is usable to protect customer data stored on the data transfer device (See Calder ¶ [0040-0041] - describes the system protecting storage medium for data import or export and [0089] - describes the system installing a security object [encryption key] on the storage mediums used to transfer data); 
loading customer data onto the data transfer device via the network (See Calder ¶ [0041] - describes the system attaching an encrypted storage medium to a virtual machine at a storage service to copy information onto said storage medium and [0058] - describes the system communicating between devices over wired or wireless networks); and 
…for a customer-specified location … of the data transfer device (See Calder ¶ [0089] - describes the system using address information to identify customer locations for shipping data storage devices); and 
for each of the one or more data transfer devices, directing shipment to the customer-specified location … of the data transfer device, … (See Calder ¶ [0087-0088] - describes the system determining how many data storage devices are needed depending on the size of a data transfer job and shipping said storage devices to a known customer location), and wherein the data transfer device is configured for installation on a network at the customer location (See Calder ¶ [0062] - describes customer infrastructure as comprising various types of networks and [0097] - describes the system connecting the storage medium with the transferred files to customer infrastructure)...
While Calder teaches a system for physically shipping data in packages between locations as directed by a customer of a data import or export job, Calder does not explicitly teach directing display of a shipping address …on an electronic display of an enclosure … according to the shipping address displayed on the electronic display of the enclosure …, wherein the enclosure provides a self-contained shipping unit … in the enclosure.  This is taught by Goodall, (See Goodall ¶ [0046] - describes a vendor or customer address being presented on a display that is controlled by circuitry and attached on the outside of a package to be shipped, as shown in Figs. 2A and 2B by elements 200, 202 and 204 and [0066] - describes a memory device stored in or on the transport container).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with updatable shipping labels in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.
While Calder teaches a system for physically shipping data in packages comprising data transfer devices between locations and connecting said data transfer devices to networks to either upload or download said data, Calder nor Goodall do not explicitly teach that said connection is through an enclosure of the data transfer device.  This is taught by Throckmorton (See Throckmorton ¶ [0058] - describes system for housing data storage devices with wire/ cord passage ways through a wall of said housing and [0067] - describes the system being used to upload data).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a direct connection to a data transfer device through a protective housing used to ship said data transfer device in a system that ships data transfer devices, thereby increasing the accuracy and the efficiency of the system.
Regarding Claim 22, modified Calder teaches:
The method of claim 21, the method further comprising: 
subsequent to said directing shipment to the customer-specified location, for each of the one or more data transfer devices (See Calder ¶ [0089] - describes the system using various parameters to ship data storage devices including package information and addresses and [0123] - describes the system updating package information of a data transfer job, when said package is already in a shipped state): 
While Calder teaches a system for physically shipping data in packages between locations as directed by a customer of a data import or export job with carrier and tracking information as well as detecting the state of said shipment, Calder does not explicitly teach:
according to the shipping address displayed on the electronic display… directing display of another shipping address for another customer-specified location on an electronic display of an enclosure of the data transfer device; and 
directing shipment to the other customer-specified location according to the shipping address displayed on the electronic display of the enclosure of the data transfer device.  This is taught by Goodall, (See Goodall ¶ [0054] - describes the system updating an electronic shipping label of a package to a show a first or second destination address and rerouting said package based on the address currently shown as the destination address).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with updatable shipping labels in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.
Regarding Claim 23, modified Calder teaches:
The method of claim 21, the method further comprising: 
for each of the one or more data transfer devices, and subsequent to said directing shipment to the customer-specified location…: 
sending, via wireless network, updated shipping address information to the data transfer device (See Calder ¶ [0089] - describes the system using various parameters to ship data storage devices including package information and addresses and [0123] - describes the system updating package information of a data transfer job, when said package is already in a shipped state); and 
While Calder teaches a system for physically shipping data in packages between locations as directed by a customer of a data import or export job with carrier and tracking information as well as detecting the state of said shipment, Calder does not explicitly teach: instructing the data transfer device to display the updated shipping address information via the electronic display of the enclosure of the data transfer device such that the data transfer device is rerouted to the updated shipping address while en-route to the shipping address for the customer location.  This is taught by Goodall, (See Goodall ¶ [0047-0048] - describes the system rerouting packages for various reasons before said package reaches its final destination and [0054] - describes the system updating an electronic shipping label of a package to a show a first or second destination address and rerouting said package based on the address currently shown as the destination address).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with updatable shipping labels in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.
Regarding Claim 25, modified Calder teaches:
The method as recited in claim 15, further comprising: 
discovering and validating, via execution of a downloaded application on a customer computing device, the data transfer device (See Calder ¶ [0076-0077] - describes the system controlling access to a data transfer service and executing functions of said data transfer service through application programming interfaces as instructed by customers or the data storage service provider based on mutual authentication of said customer and service provider and [0087-0089] - describes the system identifying [discovering] and validating storage devices).
Regarding Claim 26, modified Calder teaches:
The method as recited in claim 21, wherein the method comprises, prior to said provisioning: 
wiping data from the one or more data transfer devices, comprising deleting or overwriting customer data or security information to prepare the one or more data transfer devices for reuse  (See Calder ¶ [0102] - describes the system deleting a data transfer job if a drive [data transfer device] completed said data transfer with errors, wherein a customer may perform repair actions or create a new data transfer job to address said errors [re-using said data transfer device] and [0131] - describes the storage medium corresponding to a data transfer manifest, wherein said manifest comprises security objects, thereby showing deletion of security information as said security information is part of each data transfer job).
Regarding Claim 27, modified Calder teaches:
The method as recited in claim 21, further comprising: 
7 said directing shipment of a given one of the data transfer devices to the customer, of the data transfer device… or sending an electronic message to the customer. 
While Calder teaches a system for physically shipping data in packages between locations as directed by a customer of a data import or export job with carrier and tracking information as well as detecting the state of said shipment, Calder does not explicitly teach: receiving, via wireless network and subsequent to… sensor data obtained from one or more sensors; and based at least in part on the sensor data, rerouting the given data transfer device.  This is taught by Goodall, (See Goodall ¶ [0055-0058] - describes the system using sensor data to communicate various conditions of a shipping package to a remote location [customer] and [0068] - describes the system rerouting a package if the criterion for damage has been met and assigning responsibility for said damage to a carrier that was handling said package at the time said damage was detected).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with sensors that can relay package state information to a stakeholder of said package in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.


Regarding Claim 28, modified Calder teaches:
The method as recited in claim 21, further comprising: 
receiving, by a given one of the data transfer devices, via wireless network, updated shipping address information (See Calder ¶ [0089] - describes the system using various parameters to ship data storage devices including package information and addresses and [0123] - describes the system updating package information of a data transfer job, when said package is already in a shipped state); and 
While Calder teaches a system for physically shipping data in packages between locations as directed by a customer of a data import or export job with carrier and tracking information as well as detecting the state of said shipment, Calder does not explicitly teach: displaying the updated shipping address information via the electronic display of the enclosure of the given data transfer device such that the given data transfer device is rerouted to the updated shipping address.  This is taught by Goodall, (See Goodall ¶ [0054] - describes the system updating an electronic shipping label of a package to a show a first or second destination address and rerouting said package based on the address currently shown as the destination address).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with updatable shipping labels in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.
Regarding Claim 29, modified Calder teaches:
The method as recited in claim 28, 
wherein the updated shipping information is authenticated against a security certificate provided with the shipping information (See Calder ¶ [0089] - describes the system updating multiple parameters for a data transfer job, including security objects, encryption keys as well as addresses and package information, which are types of shipping information), and 
wherein the method further comprises instructing, when the updated shipping information fails authentication against the security certificate, a warning message.
(See Calder ¶ [0076] - describes the system using authentication certificates to secure access to stored data, [0089-0090] - describes the system validating data transfer jobs with parameters including address information and encryption keys [security], [0094] - describes the system recognizing a failed data transfer job due to a change in a storage account key and [0109] - describes the system issuing warning messages due to errors or other failures).
While Calder teaches a system for physically shipping data in packages between locations as directed by a customer of a data import or export job, Calder does not explicitly teach the electronic display to displays.  This is taught by Goodall, (See Goodall ¶ [0046] - describes shipping information and notifications [warnings] being presented on a display that is controlled by circuitry and attached on the outside of a package to be shipped, as shown in Figs. 2A and 2B by elements 200, 202 and 204).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate packages with updatable shipping labels in a system that ships packages, thereby increasing the accuracy and the efficiency of said package shipping system.

Claim 18, is rejected under 35 U.S.C. 103 as being unpatentable over Calder et al. (US Patent Application Publication 2015/0350316 A1), in view of Goodall et al. (US Patent Application Publication 2015/0324745 A1), Throckmorton et al. (US Patent Application Publication 2006/0064709 A1) and Hatambeiki et al. (US Patent Application Publication 2010/0138764 A1).
Regarding Claim 18, modified Calder teaches:
While modified Calder teaches the method of claim 15 showing the connection of a data transfer device to a network, modified Calder does not explicitly teach the method further comprising displaying, via the electronic display of the data transfer device, instructions for connecting the data transfer device to the network.  This is taught by Hatambeiki, (See Hatambeiki ¶ [0058] - describes a system prompting a user through a display to begin a synchronization process that includes connecting to a network).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate instructions for network connection in a system that uses network connections to transfer data, thereby increasing the accuracy and the efficiency of data transfer system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687